DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and under examination in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  The abbreviations GO and PRODH2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 is vague and indefinite in the recitation of “GO”  and “PRODH2”. The use of laboratory designations to identify a particular molecule renders the claims This rejection can be obviated by amending the claims to specifically and uniquely identify “GO and PRODH2, for example, spelling it out when first used in the current claim 1.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of salicylic derivatives embrace all the salicylic acid known today and yet to be discovered in the future.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To ascertain the structure one must read the specification into the claims which is contrary to several president decision by the US court and official practice (See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). 
Claims 5-11 claims should stand alone

Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 6-12 recites the limitation "general structure A, B, C"  “74 or 78”, “MDMG-907, MDMG-911, MDMG-915 in claims 1, 7, 8, 10, 11.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reuben et al (US 6,693,077).
 With regards to instant claim 1-4, 12 and 15, Reuben teaches salicylic derivatives (see col. 227, lines 30-37) for treatment of primary hyperoxualuria (see Col. 154, lines 60-65)
With regards to instant claim 13, Reuben teaches that salicylic acid can be in combination with other compounds (see col. 227, lines 30-37) and can be in a kit (see Col. 171,lines 30+, as required by instant claim 14).
Therefore the claims are anticipated by Reuben et al.


Claim(s) 1-3, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mustapha et al. (international J. of Pharmacy and Pharmaceutical Sciences; 7(3); 2015)
Mustapha teaches with regards to instant claims 1-3, 12 and 15 teaches the effect of acetylsalicylic acid on calcium oxalate (i.e., urolthiasis, see entire article) wherein the structure of acetylsalicylic acid is 
    PNG
    media_image1.png
    135
    174
    media_image1.png
    Greyscale
 .
With regards to instant claim 14, if there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statutes make no provision for patenting of an article or composition which is not, in and of itself, new.
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CAFC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively as well as In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself, which is a patentable distinction because the function of the device depends upon the printed matter itself, which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  
In the instant case, the kit claims are drawn to an old article or composition, which further comprises labeling instructions.  The intended use, which is recited on the label or package of the insert, lacks a function relationship because the insert or label does not physically or chemically affect the chemical nature within the article of manufacture, and furthermore, the old article or old composition of the kit can still be used by the skilled artisan for other purposes.  Therefore the old article or composition which are comprised with the claimed kit are unpatentable over the prior art, because they function equally effectively with or without the labeling, and accordingly no functional relationship exists between the instructions for use and the composition. 
Thus the claims are addressed as being drawn to an article of manufacture comprising an old composition of a kit and a package insert, the instructions on the insert bearing no patentable weight with regard to double patenting, 102 and 103 rejections. 


Claim(s) 1-3, 5 -6, 12-14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katritzky et al. (J. Med. Chem. 2009, 52, 23, 7631–7639) and as evidenced by Izzedine et al. (Clin Kidney J. (2014);7(2):121-126
With regard to instant claims 1-4, Katritzky teaches administering a derivative of salicylic acid i.e., 5-Formyl-2-furanboronic acid in the treatment of HIV-1, wherein the derivative compound is 
    PNG
    media_image2.png
    170
    225
    media_image2.png
    Greyscale
(note that x in compound I can be N). It is known in the art that HIV is linked to Urolithiasis (see as evidenced by Izzedine et al.) and thus of structure I (as required by instant claims 5, 6) and combined with other drugs (as required by instant claims 13). With regards to instant claim 14 (see supra as it relates to kits).


Claim(s) 1-3, 5 -6, 12-14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (WO 94/05153)
 Patel teaches derivatives of salicylic acid (see claim 1). It should be noted that “a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katritzky et al. (J. Med. Chem. 2009, 52, 23, 7631–7639) and as evidenced by Izzedine et al. (Clin Kidney J. (2014);7(2):121-126) in view of Patel (WO 94/05153).
Katrizky is applied here as above. However fails to teach the compounds as recited in claims 6-7. 

Nonetheless it is known in the art that the nitrogen can be substituted with oxygen and therefore one of ordinary skill in the art a synthetic chemist to synthesized the compounds of Katrizky with substituting the nitrogen for an oxygen with a reasonable expectation of success that the substitution would yield a reasonable expectation of success at the time the claimed invention was made.
 It is prima facie obviousness to select a known material based on its suitability for its intended use. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430, 432 (CCPA 1964).
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).


Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             6/30/21